DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the response filed 12/07/2021. A modified rejection under 35USC 103 is applied below in view of the amendments made to claims 19 and 58. All other rejections/objections have been overcome via the amendments and arguments set forth in the response. The examiner notes that the art rejections have been withdrawn in view of applicants amendments and also in particular applicants citation of unexpected results supported by the specification and provided in their arguments. Any rejection of record not repeated herein is withdrawn. Applicant arguments in regard to the claims rejected below are off point since the claims do not require the limitations argued in the response.

Claims 1-7, 9-21, 55, 57, and 58 are pending.

Claim 21 remains withdrawn from consideration.

Claims 1-7, 9-18, 55, and 57 are allowed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al(1) (US20190382774) and Hoge et al(2) (US20160237134) in view of Beckert et al, (“Synthesis of RNA by In Vitro Transcription” in RNA, Methods in Molecular Biology 703, edited by H. Nielsen, pages 29-41, 2011).
It is noted that the claims rejected do not require a DNA template at any concentration in claims 19 and 20 and claims 58 does not require a 3 fold decrease in dsRNA contaminants or any specific DNA template amount/concentration.
This rejection relies on the priority document 62/338172 for US20190382774 and paragraph numbers cited for US20190382774 are from the priority document. 


Hoge et al(2) has also taught modified mRNA compositions with optimized codons that reduce the number of uracil/uridine in an mRNA by at least 20% or 35% and where 5-methoxyuridines are incorporated where the mRNA has reduces immunogenicity and codes for target proteins that are at least 75% identical to a wild type protein where it has also been  optimize and develop additional process conditions. Optimum reaction conditions may vary with the particular reactants or solvent used, but such conditions can be determined by one skilled in the art by routine optimization procedures.”). Hoge et al that have also taught the use of mRNA with reduced uracil and the use of 5-methoxyuridines and have taught that the reduced the reduced amount of dsRNA contaminants is due to the 5-methoxyuridine in the modified mRNA. See, for example, paragraph 55: “In some embodiments, the composition includes fewer RNA impurities resulting from aberrant transcription products (e.g., short RNAs resulting from abortive 

Beckert et al have taught that IVT is a simple procedure. It has been taught that modified RNAs can be easily made by this procedure (see page 33, for example). It has also been taught different DNA template concentrations based on different template DNA types in IVT reactions. For example it has been taught the use of .04ug/ml for linearized 3kb plasmid DNA and .008ug/ul for shorter 600kb DNA templates. See sections 2.2.1 and 3.2.1, for example. It is clear 
The above prior art does not teach the sequences of SEQ ID NOS:110-119. However the above prior art Hoge(1) and (2) have provided the same codon optimization tactics as the instant application. Any known mRNA could be codon optimized as taught in the prior art for enhanced expression and or increase or decrease of desired nucleotides. Clearly the base RNA sequences were known in the art and then modified by known means modified to contain optimized codons. The sequences do not appear to utilize any other unknown means nor provide for any unexpected properties of the coon optimized RNAs. In regard to claims 19 and 20, the examiner notes that since the mRNA has been isolated from the synthesis mixture, the limitations of DNA template and dsRNA contaminants are moot and are not present in the composition as claimed in claims 19 and 20. The examiner asserts that the isolated mRNAs of the prior art and the instant invention would be indiscernible and one in the art would have been motivated to isolate mRNAs from the a synthesis mixture in order to utilize the mRNAs including adding pharmaceutical carriers to treat disease or test the mRNA for use as therapeutics, for example. 

The prior art has therefore clearly taught to make modified mRNAs of the instant invention. The prior art has taught the benefits of utilizing RNA expression in cells compared to DNA, and have further taught that the modifications used provide for decreased immunogenicity, based in part on the reduction of contaminants such as dsRNAs. The Beckert reference makes it clear that it would have been obvious for one in the art to utilize various concentrations of DNA template for different sized DNA templates in IVT reaction where it has also been taught that one in the art is well equipped to optimize routine reactions, for example.
prima facie obvious to one in the art at the time the application was effectively filed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635